         Case 1:21-cr-00149-RCL Document 17 Filed 04/09/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                   :
                                           :
v.                                         :      Case No. 21-cr-149
                                           :
CHANCE ANTHONY UPTMORE                     :
and JAMES HERMAN UPTMORE,                  :
also known as “Sonny” Uptmore,             :
                                           :
                     Defendants.           :




                           NOTICE OF APPEARANCE OF COUNSEL

TO THE HONORABLE ROYCE C. LAMBERTH, UNITED STATES DISTRICT JUDGE FOR
THE DISTRICT OF COLUMBIA:

       NOW COMES JOHN A. CONVERY and hereby gives notice that he has been retained and

enters his appearance as Counsel for Chance Uptmore in the above-referenced cause.



                                           Respectfully submitted

                                           HASDORFF & CONVERY, P.C.
                                           2313 N Flores
                                           San Antonio, Texas 78212
                                           (210) 738-9060
                                           (210) 738-9426 FAX
                                           hasconpc@aol.com


                                           BY:    _____/s/____________________________
                                                  John A. Convery
                                                  State Bar No. 04715100
         Case 1:21-cr-00149-RCL Document 17 Filed 04/09/21 Page 2 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing Notice of
Appearance was filed electronically with the U.S. District Clerk’s Office using the CM/ECF
System and delivered to the United States Attorney’s Office (AUSA Angela Buckner ).




                                                    _________________/s/_________________
                                                    John A. Convery
          Case 1:21-cr-00149-RCL Document 17 Filed 04/09/21 Page 3 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                         :
                                                 :
v.                                               :           Case No. 21-cr-149
                                                 :
CHANCE ANTHONY UPTMORE                           :
and JAMES HERMAN UPTMORE,                        :
also known as “Sonny” Uptmore,                   :
                                                 :
                        Defendants.              :


                                                 ORDER

        On this date came to be considered Defendant's Notice of Appearance as counsel for Defendant Chance

Uptmore in this cause, and said Motion is hereby; GRANTED.

        SIGNED AND ENTERED on this the ____________day of ___________________, 2021.




                                                                   _______________________________________
                                                                   Hon. Royce C. Lamberth
                                                                   United States District Judge
